NOTE: This order is nonprecedential.


  miniteb ~tates QCourt of §ppeaIs
       for tl)e jfeberaI QCircuit

      JOHN BERRY, DIRECTOR, OFFICE OF
         PERSONNEL MANAGEMENT, .
                  Petitioner,
                          v.
 RHONDA K. CONYERS AND DEVON HAUGHTON
              NORTHOVER,
              Respondents,
                         AND

     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.


                      2011-3207


   Petition for Review of the Merit Systems Protection
Board in consolidated case nos. CH0752090925-R-l and
AT0752100184-R-1.


                    ON MOTION


                     ORDER
BERRY v. CONYERS                                                2


    The National Treasury Employees Union moves
without opposition to file a brief amicus curiae.
    Because the brief would be filed on consent, no motion
is necessary. Fed. Cir. R. 29(c).
      Upon consideration thereof,
      IT Is ORDERED THAT:
    The motion is denied as unnecessary. The brief, if it
has not already been filed, is due within 10 days of the
date of filing of this order.
                                    FOR THE COURT


      DEC 21 2011                   /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Abby C. Wright, Esq.                         FILED
    Andres M. Grajales, Esq.            U.S. COURt OF APl>EALS fOR
                                          THE FEDERAL CIRCUIT
    Jeffrey A. Gauger, Esq.
    Gregory J. O'Duden, Esq.                  OEC 21 2011
s24
                                               JAN HORBAI.Y
                                                  ClERK